DETAILED ACTION
This office action is responsive to the preliminary amendment filed 10/31/2018.  As directed, claims 1-20 have been amended and no claims have been added or canceled.  Thus claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, “the pneumatically actuated pump is configured such that exhaust from the pump at a regulated pressure compatible with breathing by a user, or with conventional breathing regulators” is not clear.  It is unclear what is being claimed and the claim appears to be missing connecting terms.  
Regarding claim 20, “the liquid delivery system” on line 2 lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobzan (4,068,657) in view of Roseborough (2006/0120808), and Lewis (5,660,503).
Regarding claim 1, Kobzan discloses a self-contained breathing apparatus incorporating an adjustable buoyancy system (abstract lines 1-3), configured for use with breathing gas while a user is submerged in a fluid (water), comprising: a vessel (11)  comprising an outer shell defining an interior volume (12) (col. 2 lines 15-25).
Kobzan discloses the interior volume including breathing gas configured to supply breathing gas to a user (col. 1 lines 55-60) but does not specifically disclose  a dynamic partitioning element mounted within the interior volume separating the interior volume into a breathing gas portion and a fluid portion.  However, Roseborough teaches in figs. 6-9 a dynamic partitioning element (48) mounted within the interior volume separating the interior volume into a gas portion (i.e. top portion through port 57) and a fluid portion (bottom portion adjacent port 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior volume of Kobzan with a portioning element as taught by Roseborough to provide the advantage of enhanced ease in regulation of air/water volumes and enhanced ease in determination of volumes remaining.
Kobzan discloses a fluid portion including an inlet (col. 4 lines 9-20) but does not specifically disclose a fluid pressurization element in fluid communication with the fluid portion of the vessel and having an inlet configured to accept fluid, configured to communicate fluid from the inlet into the fluid portion.  However, Lewis teaches a fluid pressurization element (i.e. valve 41 which pressurizes the fluid opening 28; col. 3 lines 45-53) in fluid communication with the fluid portion (26) of the vessel and having an inlet (28) configured to accept fluid, configured to communicate fluid from the inlet (28) into the fluid portion 9col. 3 lines 15-30, 54-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior volume of Kobzan with a fluid pressurization element as taught by Lewis to provide the advantage of enhanced ease in opening the inlet when under greater water pressure.
Regarding claim 2, the modified Kobzan teaches (see fig. 6-9 of Rosenborough) the dynamic partitioning element (48) comprises a piston (49) slidably mounted within the vessel,
wherein motion of the piston (49) causes a change in the volume of the fluid portion and a complementary change in the volume of the breathing gas portion ([0028] lines 1-10 of Rosenborough).
Regarding claim 3, the modified Kobzan teaches the dynamic partitioning element but does not specifically disclose a flexible bladder.  However, Lewis teaches a flexible bladder (26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portioning element of the modified Kobzan to be a bladder as taught by Lewis to provide the advantage of effective portioning with less parts thereby providing enhanced ease of maintenance.
Regarding claim 4, the modified Kobzan teaches (see fig. 6-9 of Rosenborough) the dynamic partitioning element (48) comprises a flexible sheet(47)  mounted within the vessel (58)
and sealed to the vessel walls (as shown, rubber seal 47 is sealed with walls to provide effective portioning; [0028] lines 1-12 of Rosenborough).
Regarding claim 5, the modified Kobzan teaches (see fig. 6-9 of Rosenborough) wherein the dynamic partitioning element (47, 48) is substantially impermeable to the breathing gas and
to the fluid ([0028] lines 1-12 disclose separation of the fluid and air via the portioning thereby the fluid and gas are impermeable, [0029] lines 1-10 of Rosenborough).
Regarding claim 7, the modified Kobzan teaches (see fig. 4 of Lewis) the fluid pump pressurization element comprises a pneumatically actuated pump (i.e. air admitted to container 20 drives water from bladder 26, and thereby is a pump; col. 3 lines 46-53 of Lewis).
Regarding claim 8, the modified Kobzan teaches (see fig. 4 of Lewis) the pneumatically actuated pump has a gas inlet (i.e. 41) for accepting pressurized gas to drive the pump, and wherein the gas inlet (41) is in communication with the breathing gas portion of the vessel (i.e. via valve 42; col. 3lines 45-60 of Lewis). 
Regarding claim 9, the modified Kobzan teaches (see fig. 4 of Lewis) wherein the pneumatically actuated pump (38, 41) is configured such that exhaust from the pump is at a
regulated pressure compatible with breathing (col. 3 lines 40-45 of Lewis disclose pressure 1psi over atm) .
Regarding claim 14, Kobzan discloses a pressure gauge (62, 70) in fluid communication with the breathing gas portion of the vessel (col. 2 lines 60-67, col. 3 lines 1-5, 39-50 disclose valve as gauge which senses the pressure and opens when the threshold is reached).
Regarding claim 18, Kobzan discloses a breathing gas regulator (18, 25) in fluid communication with the breathing gas  portion of the vessel and configured to supply breathing gas at a regulated pressure to a user while submerged (col. 3 lines 1-10).
Regarding claim 19 , the modified Kobzan teaches (see fig. 4 of Lewis) the fluid pressurization element (38, 41) comprises a pneumatically actuated pump (38, 40, 41), and wherein the pneumatically actuated pump accepts air from the breathing gas portion of the vessel (col. 3 lines 45-55 of Lewis), and outputs air that is then accepted by the breathing gas regulator (col. 3lines 45-55 of Lewis). 
Regarding claim 20, the modified Kobzan teaches (see fig. 6-9 of Rosenborough) the liquid delivery system is configured such that the mass of liquid communicated into the liquid portion is in a pre-determined proportion to the mass of breathing gas removed from the breathing gas portion ([0028] lines 1-10 of Rosenborough disclose the air that is removed is replaced with equal volume of liquid).


Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobzan in view of Roseborrough, and Lewis, as applied to claim 1 above, and further in view of Levine (3,605,418).
Regarding claim 11, Kobzan substantially teaches the claimed invention except for 
 a meter configured to indicate the amount of breathing gas in the breathing gas portion of the vessel.  However, Levine teaches a meter configured to indicate the amount of breathing gas in the breathing gas portion of the vessel (col. 5l ines 65-75 discloses sensing the amount of breathing gas left).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of Kobzan with a meter as taught by Levine to provide the advantage of enhanced safety,
Regarding claim 15, the modified KObzan teaches a sensor indicative of the relative volumes of the breathing gas portion of the vessel and the fluid portion of the vessel (col. 5 lines 65-75 of Levine).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobzan in view of Roseborrough, Lewis, and Levine, as applied to claim 11 above, and further in view of Egan (5,496,136).
Regarding claim 12, the modified KObzan substantially teaches the claimed invention except for  the meter comprises a gas flow meter in fluid communication with the breathing gas
portion of the vessel.  However, Egan teaches the meter comprises a gas flow meter (37) in fluid communication with the breathing gas portion of the vessel (col. 7 lines 1-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of Kobzan with a meter as taught by Egan to provide the advantage of enhanced neutral buoyancy control as disclosed by Efgan in col. 3 lines 53-58.

Allowable Subject Matter
Claims 6, 10, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buckle (4,009,583) discloses a buoyancy control apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785